DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 2 4-6, 10-11, 21-30 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:    

Regarding claim 1:  There is believed to be a typographical error in the claim.  Change “second set if bit lines” to “second set of bit lines”.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haukness (US 2012/0020161 A1), in view of Gorobets (US 2007/0143570 A1),  Jung (US 2018/0374541 A1; hereinafter “Jung”), Sekar (US 2008/0239824 A1) and Lee (2008/0247236 A1).

Regarding claims 1 and 2: Haukness (FIG. 8 or FIG. 9) teaches a non-volatile storage apparatus, comprising: 
     a plurality of non-volatile memory cells (the memory comprises blocks and pages of memory cells as is mentioned in [0002, 0018] and illustrated in FIG. 3; the cells 305 are illustrated as being in a plane) arranged in multiple planes (Planes (0-3)) on a first die ([0047]; “The apparatus depicted in FIG. 8 may be implemented as a NAND flash device, for example, as a chip or another form of non-volatile memory device“), the multiple planes includes a first plane (plane (0) ) on the first die and a second plane (plane (1) ) on the first die;
     a plurality of word lines connected to the memory cells including a first word line connected to a first set of non-volatile memory cells and a second word line connected to a second set of non-volatile memory cells (wordline control is mentioned in [0030]; also a page of memory cells may be interpreted to be a word line of memory cells or associated with a row or page of cells in each respective plane);
if [of] bit lines connected to the second set of non-volatile memory cells ([0029-0030]; FIG. 3 illustrates an example plane having word lines and bit lines since wordline and bitline control is disclosed; also NAND flash memory is disclosed, array of which inherently has word lines and bit lines); and
     a control circuit (the circuitry outside of the planes in FIG. 8 without the scaling; see [0029]; hence, the same programming voltage is concurrently applied to multiple planes) connected to the word lines and bit lines, the control circuit is configured to simultaneously program memory cells that are connected to different word lines of different blocks in different planes and connected to different bit lines ([0029-0030]; FIG. 3 illustrates an example plane having word lines and bit lines since wordline and bitline control is disclosed; also NAND flash memory is disclosed, array of which inherently has word lines and bit lines) by:
          programming the first set of non-volatile memory cells in the first plane by applying  a program signal to the first word line (a non-scaled programming voltage is applied to a first word line coupled to a first page or first set of memory cells in plane(1), for example),
          concurrently with the programming of the first set of non-volatile memory cells in the first plane, programming the second set of non-volatile memory cells by applying the program signal to the second word line (the non-scaled programming voltage is concurrently applied to a second word line coupled to a second page or a second set of memory cells in plane(2), for example), and

Haukness does not specifically teach the following:
     each plane includes multiple blocks of the memory cells.

     Gorobets ([0066-0072]) teaches an example of a flash memory array comprising a plurality of planes on a single chip, wherein each plane comprises blocks (“There can be dozens or hundreds of blocks in each plane”), during an operation across the planes on a metablock, “the blocks used to form a metablock need not be restricted to the same relative locations within their respective planes, as is shown in a second metablock 143 made up of blocks 145-148”, and “the individual blocks are in turn divided for operational purposes into pages of memory cells, as illustrated in FIG. 1D.”  Furthermore, Gorobets states “the memory cells of each of the blocks 131-134, for example, are each divided into eight pages P0-P7.  Alternatively, there may be 16, 32 or more pages of memory cells within each block. The page is the unit of data programming and reading within a block, containing the minimum amount of data that are programmed at one time”, and “In the NAND architecture, a page is formed of memory cells along a word line within a block. However, in order to increase the memory system operational parallelism, such pages within two or more blocks may be logically linked into metapages. A metapage 151 is illustrated in FIG. 1D, being formed of one physical page from each of the four blocks 131-134. The metapage 151, for example, includes the page P2 in of each of the four blocks but the pages of a metapage need not necessarily have the same relative position within each of the blocks.” Hence, a multi-plane operation 
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gorobets into the device and/or method of Haukness in a manner such that each plane would include multiple blocks of the memory cells, and a first block may be selected in the first plane while a second block is selected in the second plane during a programming operation, wherein the first and second blocks do not have the same relative position within each of the planes or parent block within which they reside.  The motivation to do so would have been to organize a memory plane to have a plurality of blocks since a block of memory cells is the unit of erase ([0067] of Gorobets).  One of ordinary skill in the art recognizes that a flash memory is typically configured to have multiple blocks, and each block is a unit of erase (hence “flash”). 

Haukness does not specifically teach the following:
     a lower sub-block of the first block includes the first set of non-volatile memory cells of the plurality of non-volatile memory cells, an upper sub-block of the second block includes the second set of non-volatile memory cells of the plurality of non-volatile memory cells, the non-volatile memory cells are arranged in a plurality of memory columns that form vertical NAND strings, the plurality of memory columns include lower 

     Jung (FIG. 2; FIG. 4C-F; particularly [0072-0080] for FIG. 4E and FIG. 4F) teaches a 3D NAND flash memory structure comprising blocks, wherein a block has sub-blocks, wherein each sub-block ([0073-0074]; CG1 and CG2 in FIG. 4E or FIG. 4F, for example) comprises a pillar type structure with varying width (varying diameter channel hole).  Note that in each of FIG. 4E and 4F, memory columns increase in diameter along a vertical axis from bottom to top. Furthermore, Jung teaches independently programming the sub-blocks (see the independent program sequences in the figure); hence, cells are selected for programming at the sub-block level.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the device and/or method of Haukness as modified above in a manner such that each block would 


     Haukness as modified above does not specifically teach the following:
     While applying the program signal to the first word line and the second word line, applying a first bit line voltage signal to selected bit lines of the first set of bit lines and a second bit line voltage signal to selected bit lines of the second set of bit lines, the first bit line voltage signal is different in magnitude than the second bit line voltage signal; and
     (regarding claim 2) the control circuit is configured to apply different bit line voltages to the different bit lines so that the first set of non-volatile memory cells in the lower but-

     Sekar (FIG. 8A-D; [0016-0021, 0046, 0070-0071]) teaches applying different bit line voltages to groups of memory cells during programming to reduce variation in programming speed (efficacy), wherein faster programming cells may have their programming slowed down by applying a relatively higher bit line voltage to their bit lines while slower programming cells have their programming their programming sped up by applying a relatively lower bit line voltage (relative to each other; see FIG. 8A-D; memory cells along a page or word line).
     Lee ([0010]) teaches that the program speed of cells in a memory may vary depending on the process variation, such as the thickness of the tunnel insulating layer, which affects the program speed.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Sekar into Haukness in a manner such that different bit line voltages would be simultaneously applied to the different bit lines by applying a first bit line voltage to a first set (V11 and/or V10 and/or V01 and/or V00 similar to that in FIG. 8D of Sekar for a first plane and V11 and/or V10 and/or V01 and/or V00 similar to that in FIG. 8D of Sekar for a second plane).  Note that the two sets may be completely different if at least one block of the first plane has memory cells that program at different speeds than those in at least one block of the second plane due to process variation between the two planes as is disclosed by Lee.  The motivation to do so would have been to reduce or equalize (to use the “same number of 

Regarding claim 4: Haukness as modified above teaches the non-volatile storage apparatus, wherein: each sub-block of a block has a non-intersecting set of word lines as compared to other sub-blocks of the block (see the sub-blocks CGI and GG2 in FIG. 4E of Jung, wherein the word lines do not intersect since one sub-block is stacked above the other in a direction perpendicular to the direction of extension of the word lines).

Regarding claim 6: Haukness as modified above teaches the non-volatile storage apparatus, wherein: the different word lines of different sub-blocks in different blocks are at different word line positions ("word line positons" is broad here since no reference point was stated; since the word lines are physically different word lines in different physical blocks in different physical planes then they are inherently at different word line positions; relative to the bottom each of the respective plane, the page and thus the word line is different as already disclosed above and by Gorobets above).

.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haukness as modified by Gorobets, Jung, Sekar, and Lee, and further in view of Kwak (US 20130223147 A1).

Regarding claim 5: Haukness as modified above already teaches independently programming sub-blocks of a same block; however, Haukness does not specifically teach the device wherein the control circuit is configured to independently erase subblocks of a same block.
     Kwak ([0104, 0182, 0195]} teaches independently programming and erasing subblocks of the same block.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kwak into the device and/or method of Haukness as modified above in a manner such that the controller would be modified to independently program and erase sub-blocks of the same block in a manner similar to that taught by Kwak. The motivation to do so would have been to implement a memory managing method that improves boosting efficiency during programming (see .


Allowable Subject Matter
Claims 10, 11, 21, and 23-30 allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 10: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of commencing application of a second voltage to a second bit line for a second block of the different blocks in the middle of the ramp up period to allow partial boosting for a selected memory cell of the second block connected to the second bit line in combination with the other limitations thereof as is recited in the claim.  Claims 23-25 depend on claim 10.

Regarding claim 11: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of lowering the second voltage signal during the voltage pulse from a first voltage level that inhibits programming to a second voltage level that 

Regarding claim 21: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of commencing application of a second voltage to a second bit line for a second block in the middle of the ramp up period to allow partial boosting for a selected memory cell of the upper sub-block of the second block connected to the second bit line in combination with the other limitations thereof as is recited in the claim.  

Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive. 

     Although Applicant emphasizes the structure of the memory block of each of the planes as comprising an upper and lower sub-block with details of how the diameter of a column or pillar changes within each sub-block in a vertical direction from bottom to top, such detailed structure was already known in the art as evidenced by Jung.  Furthermore, in regards to selecting a different sub-block in each plane during concurrent programming, this would have been obvious particularly since Gorobets already teaches selecting different blocks in each plane during a multiplane programming operation, for example, Gorobets states “the blocks used to form a metablock need not be restricted to the same relative locations within their respective planes, as is shown in a second metablock 143 made up of blocks 145-148”, and Jung teaches operating on sub-blocks independently from one another just as blocks are operated on.  In regards to using a different bit line voltage between the planes, there were already many known reasons to do such as exemplified by the cited prior art, namely to compensate for differences in programming speeds of memory cells due to process variation.  It should be especially noted that Applicant does not claim a connection between the applying of different bit line voltages between the two planes with the claimed detailed structure, the fact that each block has the particular claimed structure of an upper sub-block and a lower sub-block with changing in diameter as claimed.  In other words, it would be better for Applicant to tie or connect the use of different bit line voltage magnitudes between the planes to the detailed claimed structure so as to attempt to overcome the motivations cited in the prior art.  For example, if Applicant accomplishes something else by applying the different bit line voltages such as compensating for a difference in diameter of two memory cells between the two planes during the multi-plane programming operation.











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/           Primary Examiner, Art Unit 2827